Citation Nr: 1201163	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, to include as secondary to bilateral hearing loss and/or tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from September 1979 to August 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Louis, Missouri, on behalf of the Regional Office located in Indianapolis, Indiana (RO).

The issue of entitlement to service connection for headaches, to include as secondary to bilateral hearing loss and/or tinnitus, is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In December 2004, the RO denied the Veteran's original claim of entitlement to service connection for headaches.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.

2.  Evidence received since the December 2004 rating decision is new and material as it raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.


CONCLUSION OF LAW

New and material evidence has been submitted since the December 2004 rating decision, and the Veteran's claim for service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for headaches, to include as secondary to bilateral hearing loss and tinnitus, because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from September 1979 to August 1980.  According to the Veteran's service records, his military occupation was Cannoneer or Cannon Crewman.  The Veteran has asserted that his current headaches either were incurred during his active duty service as a result of exposure to artillery fire, or are secondary to a service-connected disability.  At present, service connection is in effective for bilateral hearing loss, rated as 50 percent disabling; and for tinnitus, rated as 10 percent disabling.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  

In April 2004, the Veteran submitted a claim of entitlement to service connection for headaches, to include as secondary to his service-connected bilateral hearing loss.  The Veteran's claim was denied in a December 2004 rating decision.  Although he was provided notice of this decision and notice of his appellate rights, the Veteran did not perfect an appeal and, thus, it is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2011).  

In May 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for headaches, to include as secondary to bilateral hearing loss and/or tinnitus.  After this claim was denied in a December 2006 rating decision, the Veteran perfected an appeal.  The claim was then certified to the Board for appellate review.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If a claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

While the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for headaches, to include as secondary to bilateral hearing loss and/or tinnitus, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the December 2004 rating decision is the last final disallowance with respect this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for headaches, to include as secondary to bilateral hearing loss and/or tinnitus, should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the December 2004 rating decision, the evidence of record included the Veteran's service treatment records.  An April 1980 treatment report demonstrates that the Veteran complained of bilateral ear pain, with a three- to four-day history.  Upon examination, there was redness and fluid behind his tympanic membranes, bilaterally.  The impression was otitis media.  According to a May 1980 treatment report, the Veteran complained of persistent upper respiratory symptoms.  He also reported that he experienced drainage out of one of his ears; left versus right was not distinguished.  A physical examination demonstrated that his tympanic membranes were within normal limits.  The Veteran's right ear canal was "scaly and oozing."  The assessment was otitis externa, right ear, and probable pleuropneumonia-like organisms.  In July 1980, the Veteran underwent an examination pursuant to a Chapter 9 separation.  He did not complain of headaches or symptoms thereof.  His head was deemed normal pursuant to a clinical examination.  In a contemporaneous report of medical history, the Veteran indicated that he did not then nor had he ever experienced a head injury or frequent or severe headaches.

At the time of the December 2004 rating decision, the post-service evidence of record included an assertion by the Veteran in October 1982, that he was struck by the recoil mechanism on a 105-millimeter howitzer, which resulted in "migraine headaches."

In July 2000, the Veteran submitted an Authorization and Consent Form wherein he asserted that his headaches started after exposure to inservice artillery fire, including from 155-millimeter howitzers.

In June 2001, the Veteran underwent a VA audiological examination.  The Veteran reported that he was exposed to noise from artillery during his active duty service, including on one occasion when he was near a round that exploded prematurely.  The Veteran also underwent a VA audiological examination in December 2003.  Therein, he reported being near a "short fall explosion" during his military service, which resulted in bleeding from his ears and two or three days of decreased hearing acuity.  He claimed that he received inservice treatment.

An August 2003 VA treatment report demonstrated that the Veteran reported experiencing a seizure "years ago" following a head injury.  The exact timing or nature of the head injury was not provided.

In his April 2004 claim and in a July 2004 statement, the Veteran asserted that his current headaches were due to his bilateral hearing loss.  Further, in an August 2004 statement, the Veteran stated that his headaches started "being severe" around the time his hearing acuity decreased.  He also reported that his headaches were so severe that they would cause blurred vision.

According to an August 2004 VA treatment report, the Veteran experienced a witnessed seizure.  He complained of "persistent headaches."

In August 2004, the Veteran underwent a VA neurology examination to ascertain the presence of a headache disorder and, if any present, whether it was etiologically related to his active duty service or a service-connected disability.  The Veteran reported that he sustained a "concussive" injury during his active duty service and that he had experienced headaches ever since.  He also complained of constant, severe pain with hearing loss.  The diagnosis was otalgia, with hearing loss and post-traumatic, tension-type headache.  The examiner then opined, "Since the [Veteran's] injuries occurred while he was in the service, [the injuries] would be considered service-connected."

In the December 2004 rating decision, the RO found that the Veteran's service treatment records did not evince a "concussion or any type of head injury while on active duty."  Further, the RO noted that the Veteran denied then or ever experiencing frequent or severe headaches upon his service separation.  Moreover, the RO found that there was no evidence of an etiologically relationship between the Veteran's headaches and his service-connected bilateral hearing loss.  As such, the RO found that service connection for headaches, to include as secondary to bilateral hearing loss, was not warranted.

In his May 2006 claim, the Veteran asserted that his headaches were due to "ringing" associated with his service-connected tinnitus and a burning sensation in his right ear.

Thereafter, evidence associated with the claims file demonstrates that the Veteran was regularly treated for complaints of headaches, and that he regularly requested refills on his prescription medication to treat his headaches.  According to a June 2006 VA treatment report, the Veteran stated that he sustained a head injury related to the "percussion" of artillery fire while on active duty service.  The evidence of record subsequent to the December 2005 rating decision also included a letter from the Veteran's treating VA doctor, D.A., M.D., received in July 2007, that confirmed a diagnosis of "recurrent severe unprovoked headaches."

The Board finds that the Veteran's June 2006 report that his headaches were due to an inservice "percussive" head injury is new evidence.  This assertion is new because it was not previously submitted to VA for consideration.  At the time of the December 2004 rating decision, the Veteran had only asserted that he sustained a "concussive" head injury related to artillery fire.  

The Board finds that this assertion is also material because it related to an unestablished fact necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  Specifically, the Veteran's claim was originally in denied December 2004 because the RO found that the evidence of record did not demonstrate an inservice "concussive" injury.  For purposes of reopening the Veteran's claim, his June 2006 statement serves as competent and credible evidence that he sustained an inservice head injury as a result of exposure to the percussion from artillery fire.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)(holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Further, as discussed above, the Veteran's military specialty was Cannon Crewman, and service connection has already been granted for bilateral hearing loss and tinnitus based on inservice exposure to artillery fire.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for headaches.  In determining that the evidence submitted since the December 2004 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches, to include as secondary to bilateral hearing loss and/or tinnitus, is reopened, and to this extent only, the appeal is granted.


REMAND

The August 2004 VA examination is the only evidence of record wherein the etiology of the Veteran's headaches was addressed.  The rendered diagnosis was based upon the Veteran's report of an inservice concussive head injury.  See LaShore v. Brown, 8 Vet App 406 (1995)(holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  Further, the examiner's etiological opinion was a legal, not a medical conclusion, with no elaboration as to how that opinion was reached.  Moreover, no findings from diagnostic or clinical tests were contained within the examination report.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examiner did not address the etiology of the Veteran's headaches on a secondary basis.  As such, the Board finds that the August 2004 VA examination is inadequate for purposes of determining service connection.  

The Board finds that the evidence of record is otherwise insufficient for purposes of determining service connection.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA examination to determine the nature and etiology of any headache disorder found.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any headache disorder found.  After examining the Veteran, and reviewing his service and post-service treatment records, and with consideration of the Veteran's assertions, the examiner must opine as to whether any current headache disorder is etiologically related to the Veteran's active duty service, to include exposure to artillery fire.  The examiner must also opine as to whether any current headache disorder was caused or aggravated beyond its natural course by the Veteran's service-connected bilateral hearing loss and/or tinnitus, to include any medication prescribed to treat these disabilities.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

3.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated, to include consideration of all the evidence submitted since the May 2009 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


